DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
Claim 1, line 2 recites the limitation “the cargo reversed tricycle” which should be changed to “the cargo reversed tricycle apparatus”.
Claim 1, line 20 recites the limitation “said front-wheel unit” which should be changed to “said respective front-wheel unit”.  
Claim 1, line 24 recites the limitation “a said shaped link rod” which should be changed to “one of said respective shaped link rods”.
Claim 11, line 23 recites the limitation “said front-wheel unit” which should be changed to “said respective front-wheel unit”.  
Claim 11, line 27 recites the limitation “a said shaped link rod” which should be changed to “one of said respective shaped link rods”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 19 recites the limitation “a front end of said front-open frame”, however, it is unclear whether the “front end” is the same limitation as “two forward ends” positively recited in line 5 or a different limitation.  See also claim 11, line 22.
Claim 1 recites the limitation "the axis of the cycle wheel" in line 21.  There is insufficient antecedent basis for the limitations “the axis” and “the cycle wheel” in the claim.  See also claim 11, line 24.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claims recite “adapted to mounting on a pedal-powered cycle back end” or “adapted to mounting on a motor-powered cycle back end”, however, it is unclear how such elements are in cooperative relationship with the positively recited limitations of claim 1.  See also claims 12 and 13.
Claim 2, lines 1 – 2 recites the limitation “a pedal-powered cycle back end’, whereas claim 1, line 1 and 3 positively recite “cycle back end”.  Therefore, it is unclear whether the “pedal-powered cycle back end” is the same limitation as the recitation in claim 1 or a different recitation.  See also claim 12, lines 1 – 2.
Claim 3, lines 1 – 2 recites the limitation “a motor-powered cycle back end’, whereas claim 1, line 1 and 3 positively recite “cycle back end”.  Therefore, it is unclear whether the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, 11, 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 4,277,078) in view of Wilcox et al. (US 6,953,203 B2) and Cunningham (US 4,070,032).
For claim 1, Root discloses a cargo reversed tricycle apparatus 20 for a cycle back end 22, [having a forward and backward orientation] (fig. 1), the cargo reversed tricycle comprising:
a front-open frame 30 [mounted forward of the cycle back end] (fig. 1), [adapted to allow encompassing of cargo in use, defining a cargo-encompassing area] (fig. 1, via cargo basket 36), having an apex 49 near a back portion joining the cycle back end, and projecting toward two forward ends 49a, 49c;
a handlebar 25 with a descending shaft 46 mounted at the apex of said front-open frame;

a drag-link driver 56a, 56b [fixed to the descending shaft of said handlebar, adapted to turn with turning of said handlebar] (fig. 6, col. 4, lines 66 – 67 and col. 5, lines 1 – 2), and [having a nominally left end and right end in relation to forward movement] (figs. 1 and 6, additionally, col. 5, lines 39 – 48, while the two arms 56a, 56b include an angle of 50 degrees, it is understood that it is the dimensions and angular orientation of the overall four-bar linkage … therefore, a change in this included angle could be compensated for by corresponding dimensional changes of arms 56a, 56b; the rod members 48a, 48b, the link members 47a, 47b and the length of bars 49a – 49d);
two shaped link rods 48a, 48b, [each mounted to an end of said drag-link driver] (fig. 6), [adapted to transfer force from the turning of said drag-link driver] (col. 5, lines 4 – 14), and [shaped to substantially follow said front-open frame and avoid the cargo-encompassing area defined by said front-open frame] (figs. 1 and 3); and
two front-wheel units 31, 32, each comprising:
a turning bearing (portion of connecting member connected to center bolt 53) [mounted at a front end of said front-open frame] (fig. 5), [adapted to allow turning for steering of said front-wheel unit] (fig. 1);
a turning bar 47a, 47b [fixed in relation to the axis of the cycle wheel] (via element 53), [adapted to transfer a steering force to said front-wheel unit] (col. 5, lines 4 – 14); and

[where, in use, turning of said handlebar transfers a rotational force to said drag-link driver, which places a pushing force on one said shaped rod and a pulling force on the other, which places a pushing force on one said turning bar and a pulling force on the other, which causes both said front-wheel units to turn in the same direction] (col. 5, lines 4 – 14, wherein turning of the handlebar creates a pushing force on one of said shaped rod and the respective turning bar and a pulling force on the other said shaped rod and the respective turning bar), 
but does not explicitly disclose the handlebar mounted substantially horizontally and substantially perpendicular to the forward-backward orientation; the drag-link driver extending substantially in parallel with the handlebar, and wherein linkage from said drag-link driver, through said shaped link rods and said pivot links, to said turning bars is a dual-crossed-drag-link steering arrangement.
Wilcox et al. discloses a bicycle comprising a handlebar 144 [mounted substantially horizontally and substantially perpendicular to the forward-backward orientation] (figs. 6A and 6B); and a drag-link driver 608 [extending substantially in parallel with the handlebar] (fig. 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the handlebar and drag-link driver orientation as taught by Wilcox et al. with the tricycle of Root, wherein such orientation may provide for a more ergonomic configuration of the handlebar, thus providing improved comfort to the operator.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the crossed-drag-link-steering arrangement as taught by Cunningham with the tricycle of Root modified as above to, wherein such configuration maintains the benefit of providing turning to the front wheels, wherein the different configuration may be more aesthetically pleasing to the operator.
For claims 2 and 12, Root modified as above discloses the cargo reversed tricycle apparatus further [adapted to mounting on a pedal-powered cycle back end] (fig. 2).
For claims 4 and 14, Root modified as above discloses the cargo reversed tricycle apparatus further comprising [said front-open frame adapted to facilitate use of flooring and shelves to support cargo] (capable, via cargo basket 36).
For claims 5 and 15, Root modified as above discloses the cargo reversed tricycle apparatus further comprising [an extension (portion supporting cargo basket 36) attached to said front-open frame] (fig. 3), [adapted to facilitate lifting and suspension of cargo] (capable).
For claims 6 and 16, Root modified as above discloses the cargo reversed tricycle apparatus further comprising [an extension (portion supporting cargo basket 36) attached to said front-open frame] (fig. 3), [adapted to facilitate lifting and suspension of cargo] (capable) [within the area encompassed by said front-open frame] (figs. 1 and 3).

	Regarding claims 8 and 18, Root modified as above does not explicitly teach that the front-open frame defines a substantially U-shape compound angle.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the front-open frame to use the U-shape, wherein such shape allows for easier removal and attachment of cargo, thus reducing overall operational time,, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Dailey, 149 USPQ 47. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 11, Root discloses a cargo reversed tricycle method for use on a cycle back end 22, [having a forward and backward orientation] (fig. 1), the cargo reversed tricycle method comprising:
providing a cargo reversed tricycle apparatus 20 comprising:
a front-open frame 30 [mounted forward of the cycle back end] (fig. 1), [adapted to allow encompassing of cargo in use, defining a cargo-encompassing area] (fig. 1, via cargo basket 36), having an apex 49 near a back portion joining the cycle back end, and projecting toward two forward ends 49a, 49c;
a handlebar 25 with a descending shaft 46 mounted at the apex of said front-open frame;

a drag-link driver 56a, 56b [fixed to the descending shaft of said handlebar, adapted to turn with turning of said handlebar] (fig. 6, col. 4, lines 66 – 67 and col. 5, lines 1 – 2), and [having a nominally left end and right end in relation to forward movement] (figs. 1 and 6, additionally, col. 5, lines 39 – 48, while the two arms 56a, 56b include an angle of 50 degrees, it is understood that it is the dimensions and angular orientation of the overall four-bar linkage … therefore, a change in this included angle could be compensated for by corresponding dimensional changes of arms 56a, 56b; the rod members 48a, 48b, the link members 47a, 47b and the length of bars 49a – 49d);
two shaped link rods 48a, 48b, [each mounted to an end of said drag-link driver] (fig. 6), [adapted to transfer force from the turning of said drag-link driver] (col. 5, lines 4 – 14), and [shaped to substantially follow said front-open frame and avoid the cargo-encompassing area defined by said front-open frame] (figs. 1 and 3); and
two front-wheel units 31, 32, each comprising:
a turning bearing (portion of connecting member connected to center bolt 53) [mounted at a front end of said front-open frame] (fig. 5), [adapted to allow turning for steering of said front-wheel unit] (fig. 1);
a turning bar 47a, 47b [fixed in relation to the axis of the cycle wheel] (via element 53), [adapted to transfer a steering force to said front-wheel unit] (col. 5, lines 4 – 14); and

[where, in use, turning of said handlebar transfers a rotational force to said drag-link driver, which places a pushing force on one said shaped rod and a pulling force on the other, which places a pushing force on one said turning bar and a pulling force on the other, which causes both said front-wheel units to turn in the same direction] (col. 5, lines 4 – 14, wherein turning of the handlebar creates a pushing force on one of said shaped rod and the respective turning bar and a pulling force on the other said shaped rod and the respective turning bar), 
but does not explicitly disclose the handlebar mounted substantially horizontally and substantially perpendicular to the forward-backward orientation; the drag-link driver extending substantially in parallel with the handlebar, and wherein linkage from said drag-link driver, through said shaped link rods and said pivot links, to said turning bars is a dual-crossed-drag-link steering arrangement.
Wilcox et al. discloses a bicycle comprising a handlebar 144 [mounted substantially horizontally and substantially perpendicular to the forward-backward orientation] (figs. 6A and 6B); and a drag-link driver 608 [extending substantially in parallel with the handlebar] (fig. 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the handlebar and drag-link driver orientation as taught by Wilcox et al. with the tricycle of Root, wherein such orientation may provide for a more ergonomic configuration of the handlebar, thus providing improved comfort to the operator.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the crossed-drag-link-steering arrangement as taught by Cunningham with the tricycle of Root modified as above to, wherein such configuration maintains the benefit of providing turning to the front wheels, wherein the different configuration may be more aesthetically pleasing to the operator.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 4,277,078) in view of Wilcox et al. (US 6,953,203 B2) and Cunningham (US 4,070,032), and further in view of McMullen (US 4,740,004).
For claims 3 and 13, Root modified as above does not explicitly disclose the cargo reversed tricycle apparatus further adapted to mounting on a motor-powered cycle back end.
McMullen discloses a tricycle 10 [wherein a suitable electric motor or internal combustion engine can be used to drive rear wheel] (col. 2, lines 35 – 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use electric motor of McMullen in place of the crank assembly of Root modified as above to allow for powering of the tricycle, thus reducing stress and strain experienced by the operator. 	
s 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 4,277,078) in view of Wilcox et al. (US 6,953,203 B2) and Cunningham (US 4,070,032), and further in view of Serpa (US 9,394,027 B2).
For claims 9 and 19, Root modified as above does not explicitly disclose the cargo reversed tricycle apparatus further comprising said front-open frame further adapted to provide a pivoting back of said front-wheel units.
Serpa discloses a vehicle comprising a frame 10 comprising a front-open frame (fig. 4a) adapted to provide a pivoting back of front-wheel units 20, 21, 24, 25] (fig. 5, col. 6, lines 57 – 61, via lateral extensions 18, 19 and hinge structures 35 enabling the lateral extensions fold back towards a fixed rear wheel 29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the folding frame concept as taught by Serpa with the tricycle of Root modified as above to allow for improved storing of the modified tricycle, thus reducing overall utilized spaced taken during non-use.
For claims 10 and 20, Root modified as above does not explicitly disclose the cargo reversed tricycle apparatus further comprising said front-open frame further adapted to provide a pivoting back of a substantial amount of the forward portions of said front-open frame and attached said front-wheel units.
Serpa discloses a vehicle comprising a frame 10 comprising a front-open frame (fig. 4a) adapted to provide a pivoting back of front-wheel units 20, 21, 24, 25] (fig. 5, col. 6, lines 57 – 61, via lateral extensions 18, 19 and hinge structures 35 enabling the lateral extensions fold back towards a fixed rear wheel 29)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4917396, US-D113888, US-6161860, US-4863183 – tricycle comprising two front wheels, a rear wheel and a cargo apparatus between the front wheels.
US-4469344 – tricycle comprising two front wheels, a rear wheel, and links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611